Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Benefit of earlier filing date of 05/20/2014 of provisional application No. 62/000,635 is acknowledged as required by 35 U.S.C. 119.

Response to Amendment
Claims 1-24 were previously pending. System claims 1-8 are cancelled. Claims 9-16, 18-24 are amended. New claims 25-32 are added.
Applicant’s amendments to the claims have overcome each and every objection to the claims previously set forth in the Non-Final Office Action mailed on 01/05/2022.
A complete action on the merits of claims 9-32 follows below.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.Authorization for this examiner’s amendment was given in an interview with Attorney Steven M. Koehler on 8/8/2022 (Interview Summery attached to this paper).

Claims have been amended and cancelled as follows:

9. (Currently Amended) A method for processing a flexible part comprising:
                          holding the flexible part in a secured unconstrained processing position; 
                          accessing a storage device having specifications of the flexible part not in the secured           unconstrained processing position stored on a computer readable medium of the storage device; and                          controlling a positioner to process the flexible part while in the secured unconstrained processing position by comparing a difference in shape due to a flexibility of the flexible part in the secured unconstrained processing position with a shape of the flexible part not in the secured unconstrained processing position when the flexible part has a different shape.

10. (Cancelled)

16. (Currently Amended) The method of claim 13 the controlling the positioner includes controlling the positioner based on a comparison of one or more scan frames of the plurality of scan frames with one or more corresponding reference frames for one or more respective portions of the flexible part.

17. (Currently Amended) The method of claim 16 wherein the controlling the positioner includes a control path to move the positioner.

20. (Currently Amended) The method of claim 19 wherein the comparing the difference in shape comprises one or more of comparing the interpolated reference frame with an existing scan frame, comparing the interpolated scan frame with an existing reference frame or comparing the interpolated reference frame the interpolated scan frame.

22. (Currently Amended) The method of claim 9 wherein the processing comprises at least one of drilling, milling, trimming, scribing, chamfering and inspecting.

25. (Currently Amended)        A method for processing a flexible part with a computer controlled positioner having an end effector, the method comprising:                           holding the flexible part in a secured unconstrained processing position;                            accessing a storage device to obtain 

32. (Currently Amended) The method of claim 29 and wherein the controlling the positioner includes controlling the positioner based on a comparison of one or more scan frames of the plurality of scan frames with one or more reference frames based on the design specifications.

Allowable Subject Matter
Claims 9 and 25 are allowed over the best prior art in record.
Claim 9 is allowed for disclosing “A method for processing a flexible part comprising: holding the flexible part in a secured unconstrained processing position; accessing a storage device having specifications of the flexible part not in the secured unconstrained processing position stored on a computer readable medium of the storage device; and controlling a positioner to process the flexible part while in the secured unconstrained processing position by comparing a difference in shape due to a flexibility of the flexible part in the secured unconstrained processing position with a shape of the flexible part not in the secured unconstrained processing position when the flexible part has a different shape.”Based on par. 0002 and 0023 of the instant invention examiner has interpreted “unconstrained” to be a special definition which means that the flexible part is not held in a specific and accurate manner to maintain a specific shape throughout the body of the flexible part, but rather held in a less exacting manner, where the shape can differ from design specifications.
Claims 11-24 are allowed due to dependency on allowed claim 9.
Claim 25 is allowed for disclosing “A method for processing a flexible part with a computer controlled positioner having an end effector, the method comprising: holding the flexible part in a secured unconstrained processing position; accessing a storage device to obtain information of the flexible part in a shape that is different than the secured unconstrained processing position; and  processing the flexible part with the end effector in the secured unconstrained processing position by controlling the positioner and the end effector based on a comparison of a difference in shape due to a flexibility of the flexible part in the secured unconstrained processing position with the information of the flexible part.”
Based on par. 0002 and 0023 of the instant invention examiner has interpreted “unconstrained” to be a special definition which means that the flexible part is not held in a specific and accurate manner to maintain a specific shape throughout the body of the flexible part, but rather held in a less exacting manner, where the shape can differ from design specifications.
Claims 26-32 are allowed due to dependency on allowed claim 25.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHDI H NEJAD/Primary Examiner, Art Unit 3723